Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1449
                       Lower Tribunal No. 20-23421
                          ________________


            Palm Garden of Aventura, LLC, etc., et al.,
                                 Appellants,

                                     vs.

                         Schketha Ellison, etc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Peter R. Lopez, Judge.

    Ullman Bursa Law, and Jerome R. Silverberg, Kirsten K. Ullman, and
Randall J. Thorn (Tampa), for appellants.

     Lazer, Aptheker, Rosella & Yedid, P.C., and Eric J. Horbey (West Palm
Beach), for appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Stalley v. Transitional Hosps. Corp. of Tampa, 44 So. 3d

627, 630 (Fla. 2d DCA 2010) (“The acts of the agent, standing alone, are

insufficient to establish that the agent is authorized to act for the principal.”);

§ 765.401, Fla. Stat. (2020) (explaining that “health care decisions may be

made for [an incapacitated] patient by” a proxy); § 765.101(6), Fla. Stat.

(2020) (enumerating which decisions are considered “health care decisions”

and not including the decision to enter into an arbitration agreement).




                                        2